Citation Nr: 0716163	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Office of Veterans Affairs, 
St. Croix


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD, was previously denied in August 1986.  That 
decision was not appealed.

2.  An application to reopen a claim for service connection 
for PTSD was previously denied in April 2000.  That decision 
was not appealed.

3.  Service connection for a cervical spine disability was 
previously denied in March 2001.  That decision was not 
appealed.  

4.  Evidence presented since these decisions is cumulative of 
evidence previously considered.


CONCLUSIONS OF LAW

1. The August 1986 decision by the RO that denied entitlement 
to service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1982); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1986).  

2.  The April 2000 decision by the RO that denied the 
veteran's application to reopen a claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

3.  The March 2001 decision by the RO that denied entitlement 
to service connection for a cervical spine disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2000).  

4.  New and material evidence sufficient to reopen the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, has not been presented.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2002).

5.  New and material evidence sufficient to reopen the claim 
for service connection for a cervical spine disability has 
not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
requests to reopen.  In June 2006, the veteran was sent a 
letter providing him with notice as to what specific evidence 
was needed to reopen his claims, in accord with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and with notice of how 
effective date and disability rating are assigned, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were subsequently readjudicated without taint from 
the prior decisions; no prejudice has been alleged; and none 
is apparent from the record.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duties to 
notify and assist have been met.  

Psychiatric disability
The RO denied service connection for a psychiatric disorder, 
to include PTSD, in August 1986.  That decision was not 
appealed and is now final.  38 U.S.C.A. § 7105(c) (West 
1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  The 
veteran subsequently filed several applications to reopen the 
claim for service connection for PTSD, and his application 
was most recently denied in April 2000.  That decision was 
not appealed and is now final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

A claim will be reopened if new and material evidence is 
submitted, however.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran's claims for service connection for a psychiatric 
disorder, to include PTSD, have been denied previously for 
lack of evidence of an in-service incurrence of a psychiatric 
condition and lack of a PTSD diagnosis.  Evidence submitted 
for this claim includes psychiatric treatment records and VA 
examination records.  Although "new," in that they were not 
previously seen, these records are not material since they 
are merely cumulative of medical records previously 
considered by the RO.  The "new" evidence does not 
establish a link between a psychiatric condition and service 
or report a PTSD diagnosis.  Because the only additional 
evidence is cumulative of evidence previously considered, new 
and material evidence has not been submitted and the request 
to reopen is denied.

Cervical spine disability
The RO denied service connection for a cervical spine 
disability in March 2001.  That decision was not appealed and 
is now final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  As explained above, a 
claim will be reopened if new and material evidence is 
submitted.  See supra.  The March 2001 decision denied 
service connection for lack of evidence that a cervical spine 
disability was incurred in or otherwise related to service.  
Additional evidence submitted for this claim includes medical 
records reporting treatment for a cervical spine disability.  
None of the additional records submitted provides a link 
between the veteran's cervical spine disability and service; 
the evidence is merely cumulative of evidence previously 
considered by the RO.  Consequently, new and material 
evidence has not been received and the request to reopen is 
denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for an acquired psychiatric 
condition, to include PTSD.  The request to reopen the claim 
is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a cervical spine disability.  
The request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


